9u141 x is a seit ep lati department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jan z uniform issue list legend state a db plan dc plan dear this is in response to a letter dated date in which you request rulings under sec_414 sec_72 and sec_401 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested state a established and maintains the state a retirement_system sars the sars includes the db plan a governmental defined_benefit_plan within the meaning of sec_414 of the internal_revenue_code_of_1986 as amended the code the db plan is a qualified_plan within the meaning of code sec_401 and received a determination_letter from the internal_revenue_service the service dated date page in state a adopted the dc plan an optional defined contribution retirement_plan for eligible members of sars the dc plan is a defined_contribution_plan designed to constitute a qualified_plan under code sec_401 that received a determination_letter from the service dated date beginning in date persons eligible to participate in the db plan could elect to participate in the dc plan in lieu of participating in the db plan in addition eligible employees who participate in the db plan have the one-time opportunity to move from the db plan to the dc plan finally eligible employees who initially elected to participate in the dc plan could make a subsequent election to move to the db plan on date the service issued a private_letter_ruling plr concluding that _in the case of a transfer of amounts from the db plan to the dc pian and from the dc plan to the db plan either upon initial election or during the one-time additional opportunity for such transfers the amounts transferred are not distributions and the transfers will not result in currently taxable_income to the participant under sec_72 of the code or sec_402 of the code and will not result in imposition of an early_distribution_tax under sec_72 of the code the plr also determined that neither the initial election to permit an eligible_employee to participate in the dc plan in lieu of the db plan nor the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee constitute a cash_or_deferred_arrangement within the meaning of code sec_401 in the legislature of state a adopted legislation legislation requiring mandatory employee contributions to the db plan and dc plan plans which would be picked up by participating employers and treated as employer contributions the new legislation requires that each employee contribute of compensation to either plan in which he or she is a participant the employer deducts the contribution from the employee's monthly salary and the contributions are reported as employer-paid employee contributions and credited to the account of the employee the legislation provides that contributions shall be deducted from employees’ salaries before the computation of applicable federal taxes and these contributions shall be treated as employer contributions under sec_414 of the code the legislation specifies that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employees employees do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plans such contributions are mandatory and each employee is considered to have consented to payroll deductions _ based on the facts and representations you request the following rulings page for federal_income_tax purposes mandatory_contributions deducted from employees’ salaries and contributed by the employer to the plans will be considered picked up by participating employers and will not be currently included in the gross_income of the participants on whose behalf the pick-up is made and will not constitute wages subject_to federal_income_tax withholding the election of eligible employees to participate in the dc plan or the db plan and if participation in the dc plan is elected any transfer of amounts from the db plan to the dc plan upon such initial election of an eligible_employee to participate in the dc plan and the additional opportunity of an eligible_employee to elect to move from the db plan to the dc plan or from the dc plan to the db plan after the period during which the employee made the initial election between the plans and the transfer of amounts from the db plan to the dc plan or from the dc plan to the db plan upon such election i will not result in currently taxable_income to the participant under code sec_72 code sec_402 or any other code provision and ii will not result in imposition of an early_distribution_tax under code sec_72 neither the initial election to permit an eligible_employee to participate in the dc plan in lieu of the db plan nor the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee will constitute a cash_or_deferred_arrangement within the meaning of code sec_401 with respect to the your first requested ruling sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit revrul_2006_43 2006_35_irb_329 amplifying and modifying revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 and revrul_87_10 1987_1_cb_136 describes the actions required for a state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick-up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 of the code specifically revrul_2006_43 provides that a contribution to a qualified_plan established by an eligible_employer ie a governmental employer will be treated as picked-up by the employing unit under sec_414 of the code if two conditions are satisfied first the employing unit must specify that the contributions although designated as employee contributions are being paid_by the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the page employing unit although designated as employee contributions will be paid_by the employing unit in lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document eg minutes of a meeting a resolution or an ordinance second the pick-up arrangement must not permit a participating employee from and after the date of the effective date of the pick-up to have a cash or deferred election right within the meaning of sec_1 k -1 a of the income_tax regulations regulations with respect to designated employee contributions thus for example no participating employee may be given the right to opt_out of the pick-up arrangement described in sec_414 of the code or to receive the contributed amounts directly instead of having them paid_by the employing unit to the pian revrul_2006_43 applies even if the employer picks up contributions through either a reduction in salary or an offset against future salary increases the federal_income_tax treatment to be afforded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions - the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both page in order to comply with revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up with respect to your first requested ruling we have determined that the legislation satisfies the criteria set forth in revrul_2006_43 revrul_81_35 and revrul_81_36 by specifically providing that the employer shall pick up the mandatory_contributions of employees to the plans that such contributions although designated as employee contributions shall be paid picked up by the employer in lieu of contributions by the employees and that employees will not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer _ accordingly with respect to your first requested ruling we conclude that the mandatory_contributions made by the employees to the plans and picked up by employer shall be treated as employer contributions and will not be included in the current gross_income of the employees for federal_income_tax purposes in the year in which contributions are made to the plans these amounts will be includible in the employees’ or their beneficiaries’ gross_income only in the taxable_year in which they are distributed to the extent they represent contributions made by the employer because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by the employer will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to the plans with respect to your second requested ruling sec_402 of the code provides in general that the amount actually distributed by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which so distributed under sec_72 relating to annuities sec_72 of the code provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such income is distributed on or after an page employee attains the age of or on account of one or more exceptions provided for under sec_72 of the code revrul_67_213 1967_2_cb_149 provides that if a participant's interest ina qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan there is no distribution of the participant's interest in the plan and no taxable_income will be recognized by reason of such transfer _ - - in the case of a transfer of amounts from the db plan to the dc plan either upon initial election or during the one-time additional opportunity for such transfers the amounts transferred to the dc plan will not be distributed to the participant similarly in the case of a transfer of amounts from the dc plan to the db plan during the one-time opportunity for such transfers the amounts transferred to the db plan will not be distributed to the participant the only choice a participant has is to transfer to the other plan the amount so transferred is then subject_to the distribution rules in the transferee_plan thus the plr extends to your second requested ruling and accordingly the amounts transferred from the db plan to the dc plan and from the dc plan to the db plan whether at time of initial selection or during the one-time additional opportunity for transfer of such amounts are not distributions and the transfers will not result in currently taxable_income to the participant under sec_72 of the code or sec_402 of the code and will not result in imposition of an early_distribution_tax under sec_72 of the code with respect to your third requested ruling sec_1_401_k_-1 of the regulations provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation sec_1_401_k_-1 of the regulations provides that an amount is currently available if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee's discretion an amount is not currently available if there is a significant limitation or restriction on the employee's right to receive the amount currently similarly an amount is not currently available as of a date if the employee may under no circumstances receive the amount before a particular time in the future with respect to your third requested ruling neither the initial election to permit an eligible_employee to participate in the dc plan in lieu of the db plan or the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee provides an amount to the employee in the form of cash or other taxable benefit not currently available the legislation requires that each employee contribute of compensation to either plan in which he or she is a participant without regard to the election of which plan to participate in or to transfer to -_ page employees do not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plans thus the plr extends to your third requested ruling and accordingly neither the initial election to permit an eligible_employee to participate in the dc plan in lieu of the db plan or the additional one-time election to transfer from the db plan to the dc plan or from the dc plan to the db plan while an employee constitutes a cash_or_deferred_arrangement within the meaning of code sec_401 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that the plans are qualified under code sec_401 and their related trusts exempt from tax under sec_501 at all relevant times _ no opinion is expressed as to whether the amounts picked up by state a are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling has been sent to your authorized representative if you have any questions please contact phone at se t ep ra t1 or fax at ld by please address all correspondence to sincerely yours cation b uateins- carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
